Order, Family Court, Bronx County (Susan Larabee, J.), entered on October 24, 1990, which, inter alia, denied the grandmother’s petition for visitation with her grandchildren on the ground that she failed to meet the threshold requirements of section 72 of the Domestic Relations Law, unanimously reversed, on the law, the petition reinstated and the matter remanded to the Family Court for further proceedings not inconsistent with this decision, without costs.
Relying on the Second Department’s holding in Matter of Emanuel S. v Joseph E. (161 AD2d 83, revd 78 NY2d 178), the Family Court denied the petition on the ground that petitioner had not demonstrated the existence of some circumstance or condition which would allow the court to examine the standing of the petitioner based on her prior relationship with the children as well as the best interests of the children. *262As that precedent has been reversed, the matter is remanded for further consideration. Concur—Murphy, P. J., Wallach, Kupferman and Ross, JJ.